(Por la corte, a propuesta del
Juez Asociado Señor Hutchison.)
Por cuanto, el único fundamento de la moción de desesti-mación presentada en este caso es el hecho de haber expirado una prórroga para radicar la transcripción de la evidencia en la corte inferior, sin que, según el promovente, se radicara la dicha transcripción dentro del término fijado;
Por cuanto, el juicio duró varios días y las notas taqui-gráficas fueron tomadas durante las sucesivas sesiones de la corte por distintos taquígrafos cuyas notas fueron transcri-*953tas en piezas separadas y radicadas en fechas diferentes, cada .pieza bajo la firma y certificación del taquígrafo correspon-diente ;
Por odaNto, la primera de dichas piezas fué radicada dentro del tiempo concedido por el juez de distrito, y la se-gunda, después;
Por cuanto, el apelado se opuso a la aprobación de la transcripción presentada en tal forma por haberse radicado fuera de tiempo, quedando resuelta la. cuestión así planteada en su contra por el juez de distrito, quien aprobó la dicha transcripción;
Por cuanto, la transcripción así aprobada fué radicada en la secretaría de este tribunal antes del acto de la vista de la moción sobre desestimación, y la falta de transcripción o exposición del caso no excluiría la posibilidad de otras cues-tiones de derecho que pudieran ser suscitadas y discutidas por el apelante,
Por tanto, no ha lugar a la desestimación solicitada.